Citation Nr: 1117418	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  04-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for back disability, to include as secondary to service-connected left knee disability.

2.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim of entitlement to service connection for a disability manifested by cold symptoms, headaches, sinusitis, rhinitis, and face, ear, and neck pain, claimed as due to exposure to hazardous chemical materials.

3.  Entitlement to an increased disability rating for service-connected intra-articular calcification of the left elbow with degenerative changes, currently evaluated 10 percent disabling.

4.  Entitlement to an increased disability rating for service-connected residuals of a meniscus tear of the left knee with degenerative changes, currently evaluated 10 percent disabling.

5.  Entitlement to an increased disability rating for service-connected Morton's neuroma of the right foot, currently evaluated 10 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. M.P.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1971 to October 1975 and in the Army from July 1977 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded the case in May 2008 so that clarification could be obtained from the Veteran with respect to the issues on appeal and so that the Veteran could provide testimony before the Board with respect to those issues.  In July 2009, the Veteran presented sworn testimony during a personal hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In an October 2009 Board decision, the claims were again remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a December 2010 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board recognizes that the Veteran previously asserted a claim of entitlement to TDIU which was denied by the RO in an unappealed December 2007 rating decision.  However, the Veteran again alleged inability to retain employment due to his service-connected disabilities including his service-connected left elbow, left knee, and right foot disabilities.  See the Veteran's statement dated January 2011.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issues on appeal are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.

Issues not on appeal

The October 2009 Board decision also dismissed the Veteran's claims of clear and unmistakable error in the November 9, 1993 and January 7, 1994 rating decisions, as well as the Veteran's claim of entitlement to an increased disability rating for service-connected dilated cardiomyopathy.  Additionally, the October 2009 decision denied the Veteran's claims of entitlement to earlier effective dates for the granting of service connection for dilated cardiomyopathy and a 10 percent disability rating for service-connected residuals of a meniscus tear of the left knee.  To the Board's knowledge, no appeal was taken.  The Board's decision is final, and those issues will be addressed no further herein.  See 38 C.F.R. § 20.1100 (2010).




REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been twice remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Reasons for remand

A review of the record indicates that the Veteran was granted Social Security Administration (SSA) disability benefits in September 2010.  See the SSA letter dated September 2010.  These records are potentially pertinent to his current claims and should therefore be obtained for consideration in connection with the issues on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].  

The Board additionally notes that the most recent VA treatment records contained in the claims folder are dated in November 2009.  Accordingly, the VBA should attempt to locate the Veteran's more recent VA treatment records as such records may be pertinent to the Veteran's current claims.

Further, as described in the Introduction, the Veteran has again raised a claim for TDIU.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.  Critically, the Veteran has not received notice pursuant to the VCAA as it pertains to his most recent claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Moreover, in reviewing the evidence of record, the Board observes that at no time during this appeal has the Veteran been provided a VA examination that adequately discusses the cumulative effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment.  In light of the foregoing, a VA examination is necessary to determine whether the Veteran's service-connected disabilities, either singularly or jointly, render him unemployable.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1. VBA should review the Veteran's claims folder and ensure that all notification and developmental action required by the VCAA is completed.  In particular, the RO should ensure that notification is provided to the Veteran regarding the requirements and development procedures necessary to substantiate a claim of TDIU.

2. VBA should contact the Veteran and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure any outstanding VA treatment records dating from November 2009 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

3. VBA should contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims folder.  All efforts by the RO to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims folder.  

4. Schedule the Veteran for a TDIU examination with a medical professional, with appropriate expertise.  The VA claims folder and a copy of this Remand must be made available in conjunction with the examination.  The examiner should indicate in the report whether the claims folder has been reviewed.  Any tests and studies are to be conducted.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's service-connected disabilities (dilated cardiomyopathy, Morton's neuroma of right foot, left knee disability, left elbow disability, duodenal ulcer, and hemorrhoids as well as any other disabilities determined to be service-connected), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Additionally, in rendering the opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  A report of the VA examination with the requisite medical opinion should be associated with the VA claims folder.  

5. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6. Following any further development that VBA deems necessary, to include the scheduling of any VA examinations if appropriate, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



